DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of U.S. Application No. 15/801,301 (U.S. Patent No. 10,496,266), which is a continuation of U.S. Application No. 14/520,210 (U.S. Patent No. 9,836,205), which claims the benefit of and priority to U.S. Provisional Application No. 62/044,247, filed on 08/31/2014, and U.S. Provisional Application No. 61/945,819, filed on 02/27/2014.

The IDS filed on 11/23/2019, 02/13/2020, 05/07/2020, 08/06/2020, 12/17/2020, 02/11/2021, 05/06/2021, 06/03/2021, 09/23/2021 have been considered.

Claims 1-20 are pending in the application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-5, 7-10, 12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,836,205 (hereinafter “Patent 1”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application are found in the claim limitations of Patent 1.  For example, please see the table below for an analysis of independent claim 1.
	
Instant Application
(16/667,318)
Patent 1
(9,836,205)
1.  A method comprising:

providing a graphical user interface displaying digital content within a view area;

scrolling the digital content through the view area to a first position comprising at least one digital item based on a first user interaction;

based on a second user interaction, scrolling the digital content through the view area to a second position such that a selectable camera function element scrolls into the view area when scrolling from the first position to the second position; and





providing, by a computing device, a graphical user interface including a view area and a scroll element that allows a user to navigate digital content through the view area, wherein the scroll element comprises a plurality of positions on a timeline, wherein the plurality of positions include positions corresponding to dates associated with the digital content and a position corresponding to a camera function symbol for activating a camera function of the computing device;

detecting, by at least one processor, a first user interaction relative to the scroll element;

scrolling, in response to the first user interaction, the digital content through the view area of the graphical user interface to a first position of the digital content, wherein the first position of the digital content corresponds to a first position of the scroll element, wherein the first position of the scroll element corresponds to a first date associated with the digital content;

detecting, by the at least one processor, a second user interaction relative to the scroll element when the scroll element is at the first position;

scrolling, in response to the second user interaction, the scroll element to a second position of the scroll element corresponding to the camera function symbol; and 

activating the camera function of the computing device in response to scrolling the scroll element to the second position, wherein activating the camera function of the computing device comprises displaying a camera viewfinder and at least one camera control element within the view area of the graphical user interface.




As shown in the table above, all of the limitations of claim 1 of the Instant Application are found in the limitations of claim 1 of Patent 1.  


Claims 6, 11, 13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,836,205 (hereinafter “Patent 1”),  in view of Rauh U.S. Publication 2015/0058754.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application are found in the claim limitations of Patent 1, in view of Rauh.  

Referring to claims 6, 13 and 19, Rauh teaches a mobile computing device displaying digital content within a view area (for example, Figures 1 and 12 show the display of a GUI for displaying digital content within a scrollable view) (paragraphs [0038] and [0041]) similar to that of the Instant Application and Patent 1.  In addition, Rauh also teaches wherein deactivating the camera function comprises redisplaying the digital content within the view area (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section, i.e. content item 185, can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 redisplays content items 450 in stage 404)  (paragraphs [0041]-[0042] and [0070]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deactivation of the camera viewfinder taught by the Instant Application and Patent 1, to include Rauh’s redisplaying of the digital content within the view area after deactivating the camera viewfinder, as taught by Rauh.  One would have been motivated to make such a combination in order to allow the user to go back to content scrolling after he is done with using the camera; such a combination provides users with the convenience of easily and quickly switching between the camera function and the scrolling function.

	The features of claim 11 are found in paragraphs [0044] and [0071] of Rauh.

	The features of claim 20 are found in paragraphs [0040]-[0044] and [0070]-[0073] of Rauh.


Claims 1-5, 7-10, 12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,496,266 (hereinafter “Patent 2”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application are found in the claim limitations of Patent 2.  For example, please see the table below for an analysis of independent claim 1.

Instant Application
(16/667,318)
Patent 2
(10,496,266)
1.  A method comprising:

providing a graphical user interface displaying digital content within a view area;

scrolling the digital content through the view area to a first position comprising at least one digital item based on a first user interaction;

based on a second user interaction, scrolling the digital content through the view area to a second position such that a 

activating a camera viewfinder based on a third user interaction corresponding to the selectable camera function element.



providing, by a computing device, a graphical user interface corresponding to a first application for displaying digital content within a view area;

detecting a first user interaction with respect to the view area of the graphical user interface;

in response to the first user interaction, scrolling the digital content through the view area to a position comprising at least one digital content item;

detecting a second user interaction with respect to the view area of the graphical user interface;

in response to the second user interface, scrolling the digital content through the view area to a second position at an end of the digital content such that a selectable camera function element scrolls into the view area when scrolling from the first position to the second position, wherein when the selectable camera function element is selected, a camera viewfinder opens in a second application that is different from the first application; and

activating the camera viewfinder in the second application in response to detecting an interaction with the selectable camera function element.




As shown in the table above, all of the limitations of claim 1 of the Instant Application are found in the limitations of claim 1 of Patent 2.  


Claims 6, 11, 13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,496,266 (hereinafter “Patent 2”),  in view of Rauh U.S. Publication 2015/0058754.  Although the claims at issue are not identical, the claim limitations of the Instant Application are found in the claim limitations of Patent 2, in view of Rauh.  

Referring to claims 6, 13 and 19, Rauh teaches a mobile computing device displaying digital content within a view area (for example, Figures 1 and 12 show the display of a GUI for displaying digital content within a scrollable view) (paragraphs [0038] and [0041]) similar to that of the Instant Application and Patent 2.  In addition, Rauh also teaches wherein deactivating the camera function comprises redisplaying the digital content within the view area (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section, i.e. content item 185, can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 redisplays content items 450 in stage 404)  (paragraphs [0041]-[0042] and [0070]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deactivation of the camera viewfinder taught by the Instant Application and Patent 2, to include Rauh’s redisplaying of the digital content within the view area after deactivating the camera viewfinder, as taught by Rauh.  One would have been motivated to make such a combination in order to allow the user to go back to content scrolling after he is done with using the camera; such a combination provides users with the convenience of easily and quickly switching between the camera function and the scrolling function.

	The features of claim 11 are found in paragraphs [0044] and [0071] of Rauh.

.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauh U.S. Publication 2015/0058754.

Referring to claim 1, Rauh teaches a method comprising:

	scrolling the digital content through the view area to a first position comprising at least one digital content item based on a first user interaction (as shown in stage 102 of Figure 1 for example, in response to a user interaction such as a swipe/scroll gesture, the display is scrolled to show content items such as item 185 and 190) (paragraphs [0041]-[0042]);
	based on a second user interaction, scrolling the digital content through the view area to a second position such that a selectable camera function element scrolls into the view area when scrolling from the first position to the second position (as shown in stage 103 of Figure 1 for example, in response to another swipe/scroll gesture, the display is scrolled to an in-line camera section; in certain embodiments, the in-line camera section includes the display of a camera function element, i.e. element 435 shown in stage 404 of Figure 4; Figure 14 also shows an alternative embodiment that allows the user to scroll through a plurality of content items 1420 until an in-line camera 1430 comprising a selectable camera function element 435 is displayed) (paragraphs [0003], [0043]-[0044], [0070]-[0073] and [0144]-[0150]); and
	activating a camera viewfinder based on a third user interaction corresponding to the selectable camera function element (in Figure 4 for example, the user can select the camera function element 435 shown in stage 404 in order to activate the camera mode and display the viewfinder shown in stage 403) (paragraphs [0040]-[0044] and [0070]-[0073]). 

	Referring to claim 2, Rauh teaches the method of claim 1, wherein:

	activating the camera viewfinder comprises activating the camera viewfinder in a second application (the viewfinder is a Camera Application shown in stage 403 of Figure 4 for example).

Referring to claim 3, Rauh teaches the method of claim 1, wherein:
	the graphical user interface corresponds to an application (the application shown in Figure 1 for example); and
	activating the camera viewfinder comprises activating the camera viewfinder within the application (for example, the sections shown in Figure 1, including the in-line camera are all within a single application) (paragraphs [0003], [0006], [0030] and [0052]).

	Referring to claim 4, Rauh teaches the method of claim 1, wherein scrolling the digital content through the view area to a second position comprises scrolling to an end position of the digital content (the user can scroll through multiple content items in the content browsing section until the end/last content item) (paragraphs [0042], [0061] and [0147]). 

	Referring to claim 5, Rauh teaches the method of claim 1, further comprising deactivating the camera viewfinder based on a fourth user interface (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section 

	Referring to claim 6, Rauh teaches the method of claim 5, wherein deactivating the camera function comprises redisplaying the digital content within the view area (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section, i.e. content item 185, can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 redisplays content items 450 in stage 404)  (paragraphs [0041]-[0042] and [0070]-[0073]). 

		Referring to claim 7, Rauh teaches a system comprising:
	at least one processor (Figures 15-16 and paragraph [0151]);
	at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause a computing device to (Figures 15-16 and paragraph [0151]):
		provide a graphical user interface displaying digital content within a view area (for example, Figure 1 shows the display of a GUI for displaying digital content within a scrollable view) (paragraph [0038]);

		based on a second user interaction, scroll the digital content through the view area to a second position such that a selectable camera function element scrolls into the view area when scrolling from the first position to the second position (as shown in stage 103 of Figure 1 for example, in response to another swipe/scroll gesture, the display is scrolled to an in-line camera section; in certain embodiments, the in-line camera section includes the display of a camera function element, i.e. element 435 shown in stage 404 of Figure 4; Figure 14 also shows an alternative embodiment that allows the user to scroll through a plurality of content items 1420 until an in-line camera 1430 comprising a selectable camera function element 435 is displayed) (paragraphs [0003], [0043]-[0044], [0070]-[0073] and [0144]-[0150]); and
		activate a camera viewfinder based on a third user interaction corresponding to the selectable camera function element (in Figure 4 for example, the user can select the camera function element 435 shown in stage 404 in order to activate the camera mode and display the viewfinder shown in stage 403) (paragraphs [0040]-[0044] and [0070]-[0073]).

	Referring to claim 8, Rauh teaches the system of claim 7, wherein:
	providing the graphical user interface comprises providing the graphical user interface within a first application (Stream Application displaying a plurality of content items shown in stage 404 of Figure 4 for example); and


Referring to claim 9, Rauh teaches the system of claim 7, wherein:
	the graphical user interface corresponds to an application (the application shown in Figure 1 for example); and
	activating the camera viewfinder comprises activating the camera viewfinder within the application (for example, the sections shown in Figure 1, including the in-line camera are all within a single application) (paragraphs [0003], [0006], [0030] and [0052]).

	Referring to claim 10, Rauh teaches the system of claim 7, wherein scrolling the digital content through the view area to a second position comprises scrolling to an end position of the digital content (the user can scroll through multiple content items in the content browsing section until the end/last content item) (paragraphs [0042], [0061] and [0147]). 

	Referring to claim 11, Rauh teaches the system of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to capture a digital image while the camera viewfinder is activated (in the embodiment shown in Figure 1, the user can capture a snapshot of the scene in response user selection of button 150; additionally, in the embodiment shown in Figure 4, the user can select the icon for capturing 

	Referring to claim 12, Rauh teaches the system of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to deactivate the camera viewfinder based on a fourth user interface (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 also deactivates the camera viewfinder, i.e. changing the view to display the scrollable view comprising content item 450 in stage 404 instead of the camera viewfinder in stage 403, in response to user selection of button 425) (paragraphs [0041]-[0042] and [0070]-[0073]).

	Referring to claim 13, Rauh teaches the system of claim 12, wherein deactivating the camera function comprises redisplaying the digital content within the view area (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section, i.e. content item 185, can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 redisplays content items 450 in stage 404)  (paragraphs [0041]-[0042] and [0070]-[0073]). 

	Referring to claim 14, Rauh teaches a non-transitory computer readable storage medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:

	scroll the digital content through the view area to a first position comprising at least one digital content item based on a first user interaction (as shown in stage 102 of Figure 1 for example, in response to a user interaction such as a swipe/scroll gesture, the display is scrolled to show content items such as item 185 and 190) (paragraphs [0041]-[0042]);
	based on a second user interaction, scroll the digital content through the view area to a second position such that a selectable camera function element scrolls into the view area when scrolling from the first position to the second position (as shown in stage 103 of Figure 1 for example, in response to another swipe/scroll gesture, the display is scrolled to an in-line camera section; in certain embodiments, the in-line camera section includes the display of a camera function element, i.e. element 435 shown in stage 404 of Figure 4; Figure 14 also shows an alternative embodiment that allows the user to scroll through a plurality of content items 1420 until an in-line camera 1430 comprising a selectable camera function element 435 is displayed) (paragraphs [0003], [0043]-[0044], [0070]-[0073] and [0144]-[0150]); and
	activate a camera viewfinder based on a third user interaction corresponding to the selectable camera function element (in Figure 4 for example, the user can select the camera function element 435 shown in stage 404 in order to activate the camera mode and display the viewfinder shown in stage 403) (paragraphs [0040]-[0044] and [0070]-[0073]). 


	providing the graphical user interface comprises providing the graphical user interface within a first application (Stream Application displaying a plurality of content items shown in stage 404 of Figure 4 for example); and
	activating the camera viewfinder comprises activating the camera viewfinder in a second application (the viewfinder is a Camera Application shown in stage 403 of Figure 4 for example).

Referring to claim 16, Rauh teaches the computer readable storage medium of claim 14, wherein:
	the graphical user interface corresponds to an application (the application shown in Figure 1 for example); and
	activating the camera viewfinder comprises activating the camera viewfinder within the application (for example, the sections shown in Figure 1, including the in-line camera are all within a single application) (paragraphs [0003], [0006], [0030] and [0052]).

	Referring to claim 17, Rauh teaches the computer readable storage medium of claim 14, wherein scrolling the digital content through the view area to a second position comprises scrolling to an end position of the digital content (the user can scroll through multiple content items in the content browsing section until the end/last content item) (paragraphs [0042], [0061] and [0147]). 

	Referring to claim 18, Rauh teaches the computer readable storage medium of claim 14, further comprising instructions that, when executed by the at least one processor, cause the computing device to deactivate the camera viewfinder based on a fourth user interface (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 also deactivates the camera viewfinder, i.e. changing the view to display the scrollable view comprising content item 450 in stage 404 instead of the camera viewfinder in stage 403, in response to user selection of button 425) (paragraphs [0041]-[0042] and [0070]-[0073]).

	Referring to claim 19, Rauh teaches the computer readable storage medium of claim 18, wherein deactivating the camera function comprises redisplaying the digital content within the view area (as shown in stages 101 and 102 of Figure 1, in response to an additional scroll gesture, the content browsing section, i.e. content item 185, can be displayed again instead of the in-line camera section; additionally, the embodiment shown in Figure 4 redisplays content items 450 in stage 404)  (paragraphs [0041]-[0042] and [0070]-[0073]). 

	Referring to claim 20, Rauh teaches the computer readable storage medium of claim 14, wherein activating the camera viewfinder causes the view area for displaying the digital content to be replaced by the camera viewfinder (in response to user section of button 150, the content displayed in the view area is replaced by a preview of the scene from the camera; additionally, 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173



/TING Z LEE/Primary Examiner, Art Unit 2173